Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on surfaces of the materials, the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, . 
As to claims 11 and 13, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on surfaces of the materials, the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, or ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof. However, Graushar et al. disclose inherently biodegradable paper bags (see column 3, lines 37-44 and 54-57) and ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof to provide printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kashani from paper with printing in the manner as disclosed by Graushar et al. as claimed, as such a modification would predictably provide a paper printed surface in a known manner.  Applicant’s own disclosure, such as set forth in original claim 2, indicates the analogous of printed paper bags to other paper printed containers. The previous art disclose bags in general and combined as explained above, but not in particular both pinch bottom bags and flat bottom bags together as common bag structures. However, both Cortopassi and Riseman disclose both pinch bottom bags and flat bottom bags as common bag structures made of paper or plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paper container of Kashani modified by Graushar et al. as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, . 
As to claims 17 and 19, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claim 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surface of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a pinch bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
.   

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surfaces of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
As to claims 18 and 20, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Applicant's arguments and amendments filed May 7, 2021 have been fully considered but they are not persuasive. The claims are directed to the final bags and the printing is not particularly located or limited in the claims to any particular location on the individual bag. Furthermore, printing on the bag material prior to folding of the material rendering its erection as a bag would still result in the claimed final bag having digital printing located thereon and the printing could be folded around the corner subsequent to the printing. Applicant’s argues that it is not obvious to digitally print on a flat bottom or pinch bottom paper bag, which assumes the printing occurs on an erected bag which can not be fed through a feeder to print. However, the claimed invention is the bags per se, not the manner of making. The prior art combination does not require a particular method to be provided, nor is any method of making the basis of any claims in this application. The claims are not product-by-process claims. Furthermore, the determination of patentability in a product-by-process claim (which these claims are not but to which applicant’s arguments are directed as if they were) is based on the product itself, even were the claims limited and defined by the process. That is, the product in such a claim remains unpatentable if it is the same as or obvious from the product of the prior art, even if the prior art was made by a different process. See In re Thorpe, 777 F.2d 695,697, 227 USPQ 964, 966 (Fed. Cir. 1985). Even a product-by-process limitation adds no patentable distinction to the claims in this instance, and the claims remain unpatentable as the claimed final products are obvious over the combination of the prior art.             


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736


BPG